UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD Specialized Disclosure Report MUELLER INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Delaware 1-6770 25-0790410 (State or other (Commission File (IRS Employer jurisdiction of Number) Identification No.) incorporation) 8285 Tournament Drive Suite 150 Memphis, Tennessee (Address of principal executive offices) (Zip Code) Gary C. Wilkerson(901) 753-3200 (Name and telephone number, including area code, of the person to contact in connection with this report.) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: x Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January1 to December31,2014. Section 1 – Conflict Minerals Disclosure Item 1.01 Conflict Minerals Disclosure and Report A copy of the Registrant’s Conflict Minerals Disclosure is filed as Exhibit 1.01 hereto and is publicly available at the Company’s website at www.muellerindustries.com, select Investors, and then select SEC filings. Item 1.02 Exhibits Mueller Industries has filed, as an exhibit to this Form SD, the Conflict Minerals Disclosure required by Item 1.01. Section 2 – Exhibits Item 2.01 Exhibits The following exhibit is filed as part of this report: Exhibit 1.01 – Conflict Minerals Disclosure as required by Items 1.01 and 1.02 of this form. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the duly authorized undersigned. MUELLER INDUSTRIES, INC. By: /s/ JEFFREY A. MARTIN Date: May 29, 2015 Name: Jeffrey A. Martin Title: Chief Financial Officer and Treasurer 3 Exhibit Index Exhibit No. Description Conflict Minerals Disclosure for the year ended December 31, 2014
